Case 20-12465-JKS              Doc 15     Filed 02/18/20 Entered 02/18/20 16:36:26                        Desc Main
                                          Document     Page 1 of 3



McMANIMON, SCOTLAND & BAUMANN, LLC
75 Livingston Avenue, Suite 201
Roseland, New Jersey 07068
(973) 622-1800
Anthony Sodono, III (asodono@msbnj.com)
Thomas M. Walsh (twalsh@msbnj.com)
Sari B. Placona (splacona@msbnj.com)
Proposed Attorneys for Debtors and Debtors-in-Possession

                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEW JERSEY


    In re:                                                     Chapter 11

    HAJJAR BUSINESS HOLDINGS, LLC, et al., 1                   Case No. 20-12465 (JKS)

                                                               (Joint Administration Pending)2
                                               Debtors.


                                  ORDER ESTABLISHING NOTICING
                           PROCEDURES OF THE DEBTORS’ CHAPTER 11 CASES
             The relief set forth on the following pages, numbered two (2) and three (3), is hereby ORDERED.




1
 The Debtors in these chapter 11 cases, along with their case numbers and the last four digits of each Debtor’s taxpayer
identification number are as follows: Hajjar Medical Office Building of Wayne, LLC (2608) (Case No. 20-12464-
JKS); Hajjar Business Holdings, LLC (9371) (Case No. 20-12465-JKS); Hajjar Medical Office Building of Roseland,
LLC (0506) (Case No. 20-12466-JKS); Hajjar Medical Building of Carlstadt, LLC (9831) (Case No. 20-12467-JKS);
Hajjar Medical Office Building of Fairlawn, LLC (8256) (Case No. 20-12468-JKS); Hajjar Medical Office Building
of Glen Rock, LLC (2638) (Case No. 20-12469-JKS); Hajjar Medical Office Building, LLC (6934) (Case No. 20-
12470-JKS); Hajjar Medical Office Building of Hackensack, LLC (4021) (Case No. 20-12471-JKS); Hajjar Medical
Office Building of Jersey City, LLC (6457) (Case No. 20-12472-JKS); Hajjar Warehouse of Hackensack, LLC (0093)
(Case No. 20-12473-JKS); Hajjar Medical Office Building of Mount Kisco, LLC (0290) (Case No. 20-12474-JKS);
Hajjar Office Building of Miramar, LLC (9467) (Case No. 20-12475-JKS); and Hajjar Medical Office Building of
New Brunswick, LLC (6376) (Case No. 20-12476-JKS); HMOB of Mt. Kisco Owner, LLC (8251) (Case No.20-
12540-JKS); HMOB of New Brunswick Owner, LLC (8560) (Case No. 20-12549-JKS); HMOB of Roseland Owner,
LLC (xxxx) (Case No. 20-12552-JKS); HMOB of Jersey City Owner, LLC (8644) (Case No. 20-12557-JKS); HMOB
of Carlstadt Owner, LLC (8378) (Case No. 20-12553-JKS); HMOB of Fair Lawn 15-01 Broadway Owner, LLC
(xxxx) (Case No. 20-12536-JKS); HMOB of Fair Lawn Owner, LLC (0822) (Case No. 20-12547-JKS); HMOB of
Glen Rock Owner, LLC (4671) (Case No. 20-12545-JKS); HMOB of Hackensack Office Owner, LLC (8445) (Case
No. 20-12555-JKS); HMOB of Hackensack Warehouse Owner, LLC (3721) (Case No. 20-12556-JKS); HMOB of
Miramar Owner, LLC (9467) (Case No. 20-12543-JKS); HMOB of Oradell Owner, LLC (4779) (Case No. 20-12551-
JKS); HMOB of Wayne Owner, LLC (9177) (Case No. 20-12550-JKS).
2
  Chapter 11 bankruptcy petitions for the above debtors were filed on February 13 and 14, 2020. The Debtors are
filing a motion for joint administration of all cases.
Case 20-12465-JKS             Doc 15      Filed 02/18/20 Entered 02/18/20 16:36:26                  Desc Main
                                          Document     Page 2 of 3
(Page 2)
Debtor:                     Hajjar Business Holdings, LLC, et al.,
Case No.:                   20-12465 (JKS) (*Joint Administration Pending)
Caption of Order:           Order Establishing Notice Procedures of the Debtors’ Chapter 11 Cases




           Upon consideration of the Debtors’ Motion for an Order Establishing Noticing Procedures of the

Debtors’ Chapter 11 Cases; and the court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United States

District Court for the District of New Jersey, entered on July 23, 1984, and amended on September 18, 2012

(Simandle, C.J.); and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this

matter being a core proceeding pursuant to 28 U.S.C. § 157 (b)(2); and notice of the Motion being sufficient;

and it appearing that no other or further notice need be provided; and the court having determined that the

relief sought in the Motion is in the best interests of the Debtors, their estates, and creditors; and after due

deliberation and sufficient cause appearing therefor;


           IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The Operating Debtors are authorized to file a consolidated list of their 20 largest

unsecured creditors.

           3.       The Operating Debtors are authorized to mail notice of the Chapter 11 cases to relief under

chapter 11 of the Bankruptcy Code. The Owner Debtors have two creditors – Wilmington Trust, National

Association, as Trustee for the Benefit of the Registered Holders of Wells Fargo Commercial Mortgage

Trust 2016-C34, Commercial Mortgage Pass-Through Certificates 2016-C34 and MSC-Regent HMOB

HoldCo., Inc, via overnight mail, and to the consolidated list of top 20 unsecured creditors, via overnight

mail. The Owner Debtors are authorized to mail notices to Wilmington Trust and Mezzanine Creditor via

overnight mail.

           4.       Notice of First Day Matters in the Debtors’ cases shall be provided to the consolidated list

of 20 largest unsecured creditors of all Debtors, Wilmington Trust, National Association, as Trustee for the




4829-4155-2565, v. 1
Case 20-12465-JKS            Doc 15      Filed 02/18/20 Entered 02/18/20 16:36:26                  Desc Main
                                         Document     Page 3 of 3
(Page 3)
Debtor:                    Hajjar Business Holdings, LLC, et al.,
Case No.:                  20-12465 (JKS) (*Joint Administration Pending)
Caption of Order:          Order Establishing Notice Procedures of the Debtors’ Chapter 11 Cases




Benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust 2016-C34, Commercial

Mortgage Pass-Through Certificates 2016-C34 and MSC-Regent HMOB HoldCo., Inc.

           5.       Any party may move for modification of this Order in accordance with Local Rule 9013-

5(e).




4829-4155-2565, v. 1
